DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment to the claims, filed on 02/11/2022, has been entered.

	The previous Notice of Allowance mailed 11/12/2021 has been withdrawn (see notice mailed 02/25/2022) and the following rejection is made, giving the claims their broadest reasonable interpretation in view of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,12,15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RITTER et al. (US 10,107,260 B2).

	RITTER et al. discloses a power management module (140, fig. 2) and method for controlling a level of power consumption for a wind turbine system comprising one or more consumers (auxiliary loads 54, 58, 50, 52, fig. 4), the power management module being configured to:
determine a voltage level of a power supply bus (grid, col. 7, lines 45-55) of the wind turbine system and
control a level of power consumption of one or more consumers coupled to the power
supply bus based at least in part on the determined voltage level of the power supply bus (fig. 5, col. 8, lines 38-57).
 Example aspects of the present disclosure are directed to controlling one or more auxiliary circuits in a power system. For instance, a grid event can be detected based at least in part on a monitored voltage associated with an electrical grid. In response to detecting the grid event, a control signal can be sent from a power converter associated with the power system to an auxiliary circuit breaker configured to couple one or more auxiliary components and/or circuit configurations to the electrical grid. In response to detecting the control signal, the auxiliary circuit breaker can disconnect (switch to a zero level of power consumption) at least one of the auxiliary components from the electrical grid (col. 2, lines 63 plus).

CLAIMS 2, 16
	RITTER et al. discloses the power management module of claim 1 and method of claim 15, wherein:

at least in part on a comparison of the voltage level of the power supply bus against a
first threshold voltage (a grid event can be detected based at least in part on a monitored voltage associated with an electrical grid, the detection of an event would be comparing a voltage level on the bus to a reference or threshold to determine the event; col. 3, lines 8-17, 46-65, col. 8, lines 51-57).

CLAIMS 3, 17
	RITTER et al. discloses the power management module of claim 2 and the method of claim 16, wherein at least one of the one or more consumers is a non-essential consumer (col. 3, lines 19-28), and wherein,

if the voltage level of the power supply bus is greater than the first threshold
voltage (for example a low voltage threshold, col. 3, lines 10-14), the power management module is configured to control the level of power consumption of the non-essential consumer to a first power level (the breaker will keep the one or more auxiliary loads connected, col. 3, lines 17-20, thus, resulting in a non-zero level of power consumption); and

if the voltage level of the power supply bus is less than the first threshold voltage (the low voltage threshold), the power management module is configured to control the level of power consumption

the first power level is greater than the second power level. (The second power level of consumption being a zero level of power consumption) More particularly, one or more grid events can be detected, for instance, by monitoring a grid voltage and/or a grid current over one or more time periods. For instance, in some embodiments, a grid event can be detected by determining a grid impedance based at least in part on the monitored grid voltage and/or grid current. Such grid events may cause high voltage events, low voltage events, zero voltage events, frequency shifts, phase shifts, and/or various other events that may detrimentally affect the power system if protective actions are not taken. In response to detecting a grid event, a control signal may be provided to an auxiliary circuit breaker associated with the power system. The auxiliary circuit breaker may be configured to selectively couple one or more auxiliary loads to the electrical grid. The one or more auxiliary loads may include one or more auxiliary circuits for supporting operation of the power system. For instance, in embodiments wherein the power system is a wind turbine system, such auxiliary loads may include one or more auxiliary circuits relating to yaw drives, pumps, temperature regulators, pitch control motors, lighting systems, diagnostic equipment, and/or various other suitable components or systems. In particular an auxiliary circuit may be any circuit in the wind turbine system not directly in the power production path col.3, lines 8 plus).

CLAIMS 4, 18

control of the level of power consumption of the one or more consumers is further
based at least in part on a comparison of the voltage level of the power supply bus
against a second threshold voltage, and wherein the first threshold voltage is greater than the second threshold voltage (Such grid events may cause high voltage events, low voltage events, zero voltage events it is necessary to have thresholds to determine when the grid event is a high voltage event, a low voltage event or a zero voltage event, col. 3, lines 13-17, 46-65).

CLAIMS 5, 19
	RITTER et al. discloses the power management module of claim 4 and method of claim 18, further configured to control the level of power consumption of the one or more consumers between a first power level (an on or non-zero level, auxiliary loads connected) and a second power level (an off or zero-level, auxiliary loads disconnected), wherein the first power level is greater than the second power level (col. 3, lines 8-65).

CLAIMS 6, 20
	RITTER et al. discloses the power management module of claim 5 and the method of claim 19, wherein at least one of the one or more consumers is a low-importance non-essential consumer, and wherein, if the voltage level of the power 
power management module is configured to control the level of power consumption of the low-
importance non-essential consumer to second power level (an off or zero-level power consumption), and wherein

if the voltage level of the power supply bus is greater than the second threshold voltage (for example, a low voltage threshold), the power management module is configured to control the level of power consumption of the low-importance non-essential consumer to the first power level (an on or non-zero power consumption) (col. 3, lines 8-17, 46-65, col. 8, lines 51-57).

CLAIM 7
	RITTER et al. discloses the power management module of claim 5, wherein at least one of the one or more consumers is a high-importance non-essential consumer, and wherein, if the voltage level of the power supply bus is less than the second threshold voltage (for example, a low voltage threshold), the power management module is configured to control the level of power consumption of the low-
importance non-essential consumer to the second power level (an off or zero-level power consumption), and wherein



CLAIM 8
	RITTER et al. discloses the power management module of claim 1, wherein the
one or more consumers are coupled to the power supply bus by respective one or more
controllable switches (aux breaker & remote open/close 64 of Ritter et al (see figure 4, col. 7, lines 31-55), and wherein the power management module is configured to control the one or more controllable switches to control the level of power consumption of the one or more consumers (col. 7, lines 44-49).	

CLAIM 12
	RITTER et al. discloses a wind turbine system comprising: 
a power supply bus (transformer 160, primary winding 162, auxiliary winding 166, line bus 138, auxiliary bus 146; figs. 2 and 4);
one or more consumers coupled to the power supply bus (54, 58, 50, 52, fig. 4);
the power management module of any preceding claim (see claim 1) to control a level of power consumption of at least one of the one or more consumers;
a primary power source (grid 180, fig. 2) coupled to the power supply bus for providing a first power supply voltage (col. 5, lines 26-31); and
.

Claim(s) 1-3, 12, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OOHARA et al (US 8,116,914 B2).

Claims 1, 15
	OOHARA et al teaches a power management module and method for a wind turbine (figs. 3, 5) system comprising one or more consumers (pitch controller 111, turbine controller 211), the power management module being configured to: determine a voltage level (first and second power failure detectors 213, 113) of a power supply bus (output of low voltage power supply 216) of the wind turbine system; and control a level of power consumption of one or more consumers coupled to the power supply bus based at least in part on the determined voltage level of the power supply bus (when the power failure detectors detect that a voltage drop occurs, the first and second uninterruptible power supplies 212, 112 supply power to pitch controller 111 and turbine controller 211, thereby controlling a level of power consumption since they remain on at a non-zero level of power consumption; col. 3, lines 38-66 and col. 5, line 26 – col. 6, line 12).

Claims 2, 16
OOHARA et al teaches the power management module of claim 1, wherein:
control of the level of power consumption of the one or more consumers is based
at least in part on a comparison of the voltage level of the power supply bus against a
first threshold voltage (a reference value, col. 5, lines 11-14).

Claims 3, 17 
OOHARA et al teaches the power management module of claim 2, wherein at least one of the one or more consumers (pitch controller 111) is a non-essential consumer, and wherein, if the voltage level of the power supply bus is greater than the first threshold voltage (greater than the reference value), the power management module is configured to control the level of power consumption of the non-essential consumer to a first power level (an on state with a non-zero power consumption level, col. 5, lines 28-30); and if the voltage level of the power supply bus is less than the first threshold voltage (during power failure, col. 5, lines 30-36), the power management module is configured to control the level of power consumption of the non-essential consumer to a second power level (the pitch controller 111 causes the pitch angle to be placed in the feather state and is then fixed, and shuts down power to the power converting section 1110b, col. 5, lines 39-50), and wherein the first power level (on) is greater than the second power level (shut down state).



Claim 12
OOHARA et al teaches a wind turbine system (fig. 3) comprising: a power supply bus (coupled to the output of low voltage power supply 216); one or more consumers (pitch controller 111, turbine controller 211) coupled to the power supply bus; the power management module of any preceding claim (claim 1, for example) to control a level of power consumption of at least one of the one or more consumers (as described above in claim 1)); a primary power source (grid 6) coupled (via transformer 8 and low voltage power supply 216) to the power supply bus for providing a first power supply voltage (high voltage, col. 3, line 66 – col. 4, line 3); and a backup power source (first and second uninterruptible power supplies 212, 112) coupled to the power supply bus for providing a second power supply voltage (a low voltage, col. 4, lines 2-3) in the event of a failure in the primary power source, wherein the first power supply voltage (e.g., 6.6 kV, 66 kV, 22 kV, 77kV, etc.) is greater than the second power supply voltage (e.g., 100 V, 200 V, 400 V, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RITTER et al. 10,107,260 in view of XU et al. 20120049626.
CLAIM 11
	RITTER et al. discloses the power management module of claim 8.
RITTER et al. does not disclose controlling the switches of a plurality of consumers to couple the plurality of consumers to the power supply bus, stagger in time the coupling of at least some of the
consumers so as to provide overload protection for the power supply bus.
	XU et al. discloses a power demand surge management circuit wherein the surge management circuit is configured to stagger the turn on times of a plurality of loads (paragraph 0004).
	It would have been obvious to one having ordinary skill in the art to have staggered in time the coupling of at least some of the consumers to control the power on surge to prevent an overload on the power bus.




Allowable Subject Matter
Claims 9,10,13,14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9, RITTER et al and OOHARA et al measures a bus voltage or current and does not teach determining a voltage or current at an input of each of the one or more consumers.
Claim 10 depends from claim 9.
Claim 13, RITTER et al and OOHARA et al teaches providing a backup power source, but does not specifically teach that the backup power source has the ability (or is configured to) provide multiple voltage levels (the claimed second or third power supply voltage).
Claim 14 depends from claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SALALLUMA et al. 20140291990 teaches a system has a switchgear (150) that is arranged between main voltage transformer and point of connection to grid. Several switches alternately connect either electrical grid or auxiliary power source to switchgears of wind turbines.(abstract).

	ERDMAN et al. 7,602,075 teaches (26) According to one implementation, during a voltage irregularity the power supply 235 may lose its input power source. The ancillary sensor systems would be transferred to the UPS device and may be selectively operated at some sort of reduced capacity during a voltage irregularity (e.g., a voltage event). This would effectively lower the load demands on the UPS during the voltage irregularity. However, with regard to the primary control systems such as the wind pitch control system, it is critical to maintain continuous operating characteristics independent of whether a power supply temporarily loses its underlying power source without transitioning to a UPS device. 
	JANSSEN et al. 6,921,985 teaches (29) A low voltage event is detected, 600. The specific voltages that trigger a low voltage event are equipment-specific. In one embodiment, the threshold voltage that is considered a transition to a low voltage event is defined as a percentage of rated voltage. For example, a voltage that is less than 75% of the generator's rated voltage can be considered a low voltage event. As another example, a voltage that is 50% of the generator's rated voltage or a voltage that is between 15% and 50% of the generator's rated voltage can be considered a low voltage event. Low voltage events can also be defined in terms of time, for example, a voltage at 75% of the generator's rated voltage form more that 0.5 seconds can be considered a 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836                                                                                                                                                                                                        				                                                                                                                                                                                                        

March 14, 2022